Citation Nr: 1426764	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  05-36 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine with facet joint syndrome, to include a total disability evaluation based upon individual unemployability (TDIU) due to the low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. J. Nardone, Counsel


INTRODUCTION

The Veteran had active service from June 1982 to May 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which assigned an initial evaluation of 10 percent for the Veteran's low back disability, effective October 16, 2003.  In a rating decision dated in March 2006 the rating was increased from 10 to 20 percent effective October 16, 2003.

When this appeal was previously before the Board in January 2009, July 2011, and September 2013, it was remanded for additional development.  The case has been returned to the Board for further appellate consideration.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is associated with the record.

In April 2014, the Veteran submitted additional evidence, along with a waiver of his right to have the evidence considered by the agency of original jurisdiction (AOJ).  

The Board notes that it has jurisdiction over the Veteran's TDIU claim because the TDIU claim is based on the low back disability at issue in this appeal.  If the Veteran believes that he is unemployable due to his low back disability and other service-connected disabilities, he should so inform the AOJ, which should respond appropriately to any such claim received from the Veteran.

The record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Veteran is seeking an increased initial evaluation for his service-connected degenerative disc disease of the lumbar spine with facet joint syndrome, to include entitlement to TDIU based on the low back disability.  The Board has determined that further development is required before the Veteran's claim is decided.

During the April 2014 hearing, the Veteran testified that he applied for disability benefits from the Social Security Administration (SSA) in late 2013.  Pursuant to the duty to assist, all medical records upon which any claim or award of disability benefits was based must be requested.  See 38 C.F.R. § 3.159(c)(2) (2013); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA has an obligation to secure SSA records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

Further, the Veteran also testified that his back disability has increased in severity since the time of the last VA examination for compensation and pension purposes.  He additionally stated that his VA physician has told him that he would not be able to find a job with a bad back.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Prior to any examination, all outstanding, pertinent medical records should be obtained and associated with the record.  In this regard, the Veteran testified that he had received recent VA treatment, including physical therapy and occupational therapy.

Finally, the Board notes that the record does not reflect that the RO informed the Veteran that he should submit a statement from his treating physician supporting his contention that he is unemployable due to his service-connected degenerative disc disease of the lumbar spine with facet joint syndrome.  This should be done before the Board decides the appeal.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should inform the Veteran that he should, if he is able, submit a statement from his treating physician supporting the contention that he is unemployable due to his service-connected degenerative disc disease of the lumbar spine with facet joint syndrome.

2.  The RO or the AMC should request from SSA all records upon which any claim or award of disability benefits was based.  

3.  The RO or the AMC should undertake appropriate development to obtain any other outstanding records pertinent to the issue on appeal.

4.  When the foregoing development has been completed, arrange for the Veteran to be scheduled for VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected back disability, and its impact on the Veteran's employability.  All pertinent evidence in Virtual VA and VBMS must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

In addition, the examiner should provide an opinion concerning the impact of the service-connected back disability on the Veteran's ability to work, to include whether it is sufficient by itself to render him unemployable. 

The examiner must provide the rationale for each opinion expressed.

5.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

6.  The RO or the AMC should also undertake any other development it determines to be warranted.

7.  Then, the RO or the AMC should again review the record and re-adjudicate the claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.
	
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



